DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This allowability notice is in response to the remarks and amendments received in the request for continued examination received on 05 November 2021. Claims 1-5, 7-14, 16, 19-21, 23 and 24 are pending. Claims 1, 8, 10, 14 & 19 are amended. Claim 6 was cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and its dependents, the best available prior art does not teach an index plate molding device as claimed including, “ . . . wherein the index plate includes a first locking surface configured to engage a first component of the multi-component part and a second locking surface configured to engage the first component of the multi-component part, wherein the first locking surface is substantially parallel to and faces opposite the second locking surface, and wherein the first locking surface and the second locking surface are both fixed relative to the remainder of the index plate; . . .” The closest available prior art, previously applied “Bae” teaches that the first and second locking surfaces are moveable relative to the index plate.
Regarding claim 10 and its dependents, the best available prior art does not teach or properly suggest the index plate molding apparatus including , “. . . the index plate includes a locking surface that is U-shaped and oriented substantially parallel to 
Regarding claims 14, 19 and their dependents, the best available prior art does not teach an index plate molding device as claimed including, “ . . . wherein the first locking surface and the second locking surface are fixed relative to the index plate; . . .” The closest available prior art, previously applied “Bae” teaches that the first and second locking surfaces are moveable relative to the index plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743